United States Court of Appeals
             for the Fifth Circuit                                 United States Court of Appeals
                                                                            Fifth Circuit
                              ___________                                 FILED
                                                                      June 25, 2021
                               No. 20-60106
                                                                     Lyle W. Cayce
                              ___________                                 Clerk

United States of America,

                                                        Plaintiff—Appellant,

                                   versus

Okanlawan O. Norbert,

                                          Defendant—Appellee.
                ______________________________

                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:19-CR-50-1
                ______________________________

         (Opinion March 16, 2021, 5 Cir., 2021, 990 F.3d 968)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
       A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
                                 No. 20-60106




       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated March 16, 2021, is
VACATED.




                                      2